Filed Under Rule 424(b)(3), Registration Statement No. 333-199914  Pricing Supplement Number 378 Dated Monday, August 10, 2015  (To: Prospectus Dated November 6, 2014 and Prospectus Supplement Dated November 10, 2014)  CUSIP Number Principal Amount Selling Price Gross Concession Net Proceeds Coupon Type Coupon Rate Coupon Frequency Maturity Date 1st Coupon Date 1st Coupon Amount Survivor's Option Product Ranking 63743FXC5 [] 100% 1.250% [] Fixed 2.400% MONTHLY 08/15/2020 09/15/2015 Yes Senior Unsecured Notes  Redemption Information: Non-Callable CUSIP Number Principal Amount Selling Price Gross Concession Net Proceeds Coupon Type Coupon Rate Coupon Frequency Maturity Date 1st Coupon Date 1st Coupon Amount Survivor's Option Product Ranking 63743FXD3 [] 100% 2.000% [] Fixed 3.500% MONTHLY 08/15/2027 09/15/2015 Yes Senior Unsecured Notes  Redemption Information: Non-Callable
